Citation Nr: 0820540	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code, based on active duty followed 
by service in the Selected Reserve.


REPRESENTATION

Appellant represented by:	A. C. M., Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
October 1995.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In October 2007, the veteran testified at a hearing before 
the Board.  The veteran submitted additional evidence to the 
Board in the form of portions of VA pamphlets concerning 
education benefits.  The veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2007).  Thus, the Board will 
consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran first entered on active duty as a member of 
the Armed Forces on October 12, 1990.  He served five years 
and he was discharged on October 11, 1995, after completing 
his required service.

2.  The veteran had approximately three years of service in 
the Selected Reserves between October 12, 1995 and October 6, 
1998.  He was discharged after completing his required 
service.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
based on active duty service followed by service in the 
Selected Reserve have not been met.  38 U.S.C.A. §§ 3012 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2006, the veteran submitted an application for VA 
education benefits under Chapter 30, Title 38, United States 
Code, commonly referred to as the Montgomery GI Bill.  The 
Montgomery GI Bill is an education benefit that provides up 
to 36 months of full-time payments to eligible veterans and 
service members for approved education and training programs.  
See generally 38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 21.7000-7320 (2007).

The RO denied the claim for education benefits because the 
veteran's application was received after the delimiting date.  
The RO determined that the delimiting date was October 12, 
2005.  See 38 C.F.R. § 21.7050.  The determination was based 
on the veteran's active service dates.  According to the 
veteran's DD-214, the veteran first entered active duty on 
October 12, 1990 and he was discharged on October 11, 1995.  
The reason for separation was the veteran's completion of 
required active service.

According to this information, the veteran met the basic 
eligibility requirements for education assistance based 
solely on active duty.  See 38 C.F.R. § 21.7042(a).  The 
veteran first entered on active duty as a member of the Armed 
Forces after June 30, 1985; he served at least three years of 
continuous active duty; he completed high school; and he was 
honorably discharged.  Although the veteran met the basic 
eligibility requirements under that provision, there is no 
indication that he had active duty service after October 11, 
1995.  Therefore, he had until October 12, 2005 to use his 
eligible benefits.

The veteran does not dispute the dates of his active service, 
but he contends that he had more time to file for education 
benefits as a result of his service in the Reserves.  
Although the RO did not verify the veteran's service records 
subsequent to October 11, 1995, the veteran submitted a 
discharge certificate from the United States Army Reserves, 
dated on October 6, 1998.  The veteran believes that he 
should have had ten years to use his eligible benefits from 
that date.

The veteran submitted a copy of a portion of a pamphlet that 
he received at his time of discharge that stated:

ELIGIBILITY BASED ON THE 2 x 4 PROGRAM:  If 
you are eligible based upon two years of 
active duty and four years in the Selected 
Reserve, you have 10 years from your release 
from active duty, or 10 years from the 
completion of the four-year Selected Reserve 
obligation to use your benefits, whichever is 
later.

The veteran asserts that he relied on the pamphlet and that 
he would have filed for education benefits sooner if he had 
known that he had to use the eligibility by an earlier date.

In addition to basic eligibility based solely on active duty, 
a veteran may be eligible for Chapter 30 education benefits 
based on active duty service and service in the Selected 
Reserve.  See 38 C.F.R. § 21.7042(b).  For eligibility to be 
generally met under this provision, a veteran must:  
(1) enter on active duty as a member of the Armed Services 
after June 30, 1985; (2) complete high school or the 
equivalent; (3) serve at least two years of continuous active 
duty characterized as honorable service; (4) after completion 
of active duty service, serve at least four continuous years 
of service in the Selected Reserve beginning within one year 
from the release from active duty; and (5) be discharged from 
service with an honorable discharge.  Id.

According to the information in the claims file, the veteran 
has met requirements (1)-(3) and (5).  At issue is whether 
the veteran had the requisite service in the Selected Reserve 
in order to be basically eligible for education benefits 
under this provision.

The exact circumstances of the veteran's Reserve service are 
not apparent from the claims file.  Copies of official 
records include an Honorable Discharge certificate indicating 
that the veteran was discharged from the United States Army 
Reserves on October 6, 1998.  A letter from the Department of 
the Army confirms that the veteran was discharged from that 
Reserve component on October 6, 1998.  During the hearing, 
the veteran testified that he began service in the Reserves 
immediately following his active duty service.  He also 
stated that he had no more service, active duty or Reserve, 
after October 6, 1998.  Thus, according to official documents 
and the veteran's credible testimony, he had approximately 
three years of service in the Reserves.  Although there is 
some question whether the veteran had service in the Selected 
Reserve, given the length of time of the service, the 
characterization is not salient to the analysis.

It is clear from the general requirements that a veteran must 
have at least four continuous years of service in the 
Selected Reserve to be eligible for educational benefits 
under this provision.  See 38 C.F.R. § 21.7042(b)(4).  
Although the veteran had more than the requisite amount of 
active duty service (at least two years), that is not 
determinative in this case.  The veteran's service in the 
Reserves was approximately one year too short to meet the 
required length of Selected Reserve service (at least four 
years).

The Board notes that there are exceptions to the general 
requirement of four years of service in the Selected Reserve.  
A veteran is exempt when he is discharged from the Selected 
Reserve:  (1) for a service-connected disability; (2) for a 
medical condition which preexisted the veteran's becoming a 
member of the Selected Reserve and which VA determines is not 
service connected; (3) for a hardship discharge; (4) for the 
convenience of the government after 30 months of such 
service; (5) involuntarily for the convenience of the 
government as the result of a reduction of force; or (6) for 
a physical or mental condition that was not characterized as 
a disability and did not result from the individual's willful 
misconduct.  38 C.F.R. § 21.7042(b)(7).  Additionally, a 
veteran is generally exempt when he is discharged from the 
active duty portion of service for certain medical reasons or 
by reason of inactivation of his unit or redesignation of his 
membership as a Selected Reservist.  Id.

There is no indication in the claims file that any of the 
above exceptions applies in the veteran's case.  The veteran 
was discharged from active duty service on completion of the 
required service.  The veteran testified that he was not 
discharged from the Reserves for a disability, a pre-existing 
medical condition, a hardship, or a reduction in forces.  
Without evidence of an exception, the veteran was required to 
serve four years in the Selected Reserve to be eligible under 
38 C.F.R. § 21.7042(b).  Therefore, educational assistance 
under Chapter 30, Title 38, United States Code, based on 
active duty followed by service in the Selected Reserve is 
not warranted.

The Board also notes that educational assistance is available 
to members of the Selected Reserve under Chapter 1606, Title 
10, United States Code.  Basic eligibility requirements, 
among other things, call for not less than six years of 
service in the Selected Reserve.  See 38 C.F.R. § 21.7540 
(2007).  The veteran clearly did not have six years of 
service in the Selected Reserve.  Thus, he does not meet the 
eligibility requirements under this provision.

The Board is cognizant of the veteran's many years of 
honorable service to his country.  It is apparent that he 
relied on information contained in a VA pamphlet.  The 
veteran likely believed that he met the basic eligibility 
requirements for Chapter 30 educational benefits as a result 
of his service in the Reserves.  Although the pamphlet may 
not have contained thorough and detailed information, it does 
not appear to be inaccurate.  In any event, it is well 
established that the Board cannot grant educational 
assistance benefits based upon the failure of U.S. Government 
employees to provide accurate information regarding the 
requirements for eligibility.  See, e.g., Harvey v. Brown, 
6 Vet. App. 416, 424 (1994) (even assuming that VA has an 
obligation to provide veterans with accurate information 
about Chapter 30 benefits, "the remedy for breach of such an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met").

The veteran's representative argues that there are mitigating 
circumstances in the veteran's case and educational benefits 
should be awarded under essentially equitable principles.  
However, the Board is bound by the applicable statutes and 
regulations.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.5, 20.101 (2007).  Simply put, there is no statutory or 
regulatory authority whereby the Board can grant the 
veteran's claim.


ORDER


Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code, based on active duty followed 
by service in the Selected Reserve is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


